        Case 1:19-cv-02751-RC Document 1 Filed 09/16/19 Page 1 of 6



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 DEMOCRACY FORWARD
 FOUNDATION,
 1333 H Street NW, 11th Floor
 Washington, DC 20005,
                                                 Case No.
 Plaintiff,

 vs.

 NATIONAL OCEANIC AND
 ATMOSPHERIC ADMINISTRATION,
 1401 Constitution Avenue NW,
 Washington, DC 20230,

 Defendant.


                     COMPLAINT FOR INJUNCTIVE RELIEF

1.      Plaintiff Democracy Forward Foundation (“Democracy Forward”) brings this

action against Defendant National Oceanic and Atmospheric Administration (“NOAA”)

to compel compliance with the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”).

2.      In February 2019, retired U.S. Navy Rear Admiral Tim Gallaudet was abruptly

removed from his position as acting administrator of NOAA. News reports, at the time,

noted that Dr. Gallaudet had earned plaudits for advancing the agency’s priorities in

ocean and atmospheric sciences without succumbing to political interference with climate

research.

3.      On May 13, 2019, Democracy Forward requested that NOAA produce documents

relating to Dr. Gallaudet’s removal as NOAA’s acting administrator to better understand,

and explain to the public, the reason for the removal.
       Case 1:19-cv-02751-RC Document 1 Filed 09/16/19 Page 2 of 6



4.     NOAA has failed to respond sufficiently to Democracy Forward’s request.

Democracy Forward therefore respectfully requests that the Court compel NOAA to

comply with the FOIA.

                                Jurisdiction and Venue

5.     This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

6.     Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

                                         Parties

7.     Plaintiff Democracy Forward Foundation is a not-for-profit organization

incorporated under the laws of the District of Columbia and based in Washington, D.C.

Democracy Forward works to promote transparency and accountability in government, in

part, by educating the public on government actions and policies.

8.     Defendant NOAA is a federal agency within the meaning of FOIA, see 5 U.S.C.

§ 552(f)(1). NOAA has possession, custody, and control of records that Democracy

Forward has requested.

                                   Factual Allegations

9.     On May 13, 2019, Democracy Forward submitted a request to NOAA for all

records that (i) refer or relate to the removal of Dr. Gallaudet as NOAA’s acting

administrator, and (ii) were sent or received by any of the following NOAA employees:

       a. Julie Roberts, Communications Director

       b. Scott Smullen, Communications Deputy Director

       c. Chris Vaccaro, Senior Media Relations Specialist




                                            2
       Case 1:19-cv-02751-RC Document 1 Filed 09/16/19 Page 3 of 6



       d. John Luce, General Counsel

       e. Kristen L. Gustafson, Deputy General Counsel

       f. Jeffrey S. Dillen, Deputy General Counsel

       g. Wendy Lewis, Director of the Office of Legislative & Intergovernmental
          Affairs

       h. Brandon Elsner, Senior Policy Advisor

       i. Taylor Jordan, Senior Policy Advisor

       j. Stuart Levenbach, Chief of Staff

Ex. A, FOIA Request at 1-2.

10.    The request was limited to records created from January 1, 2019 to the date the

search was performed.

11.    The May 13, 2019 request was assigned tracking number: DOC-NOAA-2019-

001232.

12.    Democracy Forward sought a waiver of search and duplicating fees for the FOIA

request under 5 U.S.C. § 552(a)(4)(A)(iii) and 12 C.F.R. § 1070.22, which require waiver

of fees if the disclosure is “likely to contribute significantly to public understanding of

the operations or activities of the government and is not primarily in the commercial

interest of the requester.” Ex. A at 3-4.

13.    NOAA’s determination regarding Democracy Forward’s FOIA request was due

by June 11, 2019. See 5 U.S.C. § 552(a)(6)(A)(i). NOAA did not respond to the request

by the due date.

14.    On June 26, 2019, Democracy Forward sent NOAA an email inquiring about the

status of the overdue FOIA response. See Ex. B. Democracy Forward received no

response to this email.



                                              3
       Case 1:19-cv-02751-RC Document 1 Filed 09/16/19 Page 4 of 6



15.    On July 29 and July 30, 2019, Democracy Forward sent NOAA two additional

emails inquiring about the overdue response. See Ex. C.

16.    NOAA finally replied to Democracy Forward on July 31, 2019, acknowledging

receipt of the FOIA request and informing Democracy Forward that the fee waiver

request had been granted on May 21, 2019. See Ex. C. NOAA also represented that it

had a backlog of FOIA requests in queue for processing. NOAA has since provided no

further response or documents.

17.    As of the date of this Complaint, NOAA has failed produce any requested records

or demonstrate that they are lawfully exempt from production. See 5 U.S.C.

§ 552(a)(6)(A)(i), (C). Nor has NOAA notified Democracy Forward of the scope of any

responsive records NOAA intends to produce or withhold and the reasons for any

withholdings, or informed Democracy Forward that it may appeal any adequately

specific, adverse determination.

18.    Because NOAA has “fail[ed] to comply with the applicable time limit provision”

of the FOIA, even with the benefit of any extensions of time which NOAA might have

claimed, Democracy Forward is “deemed to have exhausted [its] administrative

remedies.” See id. § 552(a)(6)(C)(i).

                                      Claims for Relief

                     Count One (Violation of FOIA) 5 U.S.C. § 552

19.    Democracy Forward repeats and incorporates by reference the foregoing

paragraphs as if fully set forth herein.

20.    By failing to respond to Democracy Forward’s request within the statutorily

mandated time period, NOAA has violated its duties under FOIA, see 5 U.S.C. § 552 et




                                             4
           Case 1:19-cv-02751-RC Document 1 Filed 09/16/19 Page 5 of 6



seq., including but not limited to its duties to conduct a reasonable search for responsive

records, to take reasonable steps to release all reasonably segregable nonexempt

information, and to not withhold responsive records.

21.        Democracy Forward is being irreparably harmed by NOAA’s violation of the

FOIA, and Democracy Forward will continue to be irreparably harmed until NOAA is

compelled to comply with the FOIA.

                                       Prayer for Relief

WHEREFORE, Democracy Forward respectfully requests that this Court:

      1.      order NOAA to conduct a search for any and all responsive records to

              Democracy Forward’s FOIA request and demonstrate that it employed search

              methods reasonably likely to lead to discovery of records responsive to

              Democracy Forward’s FOIA request;

      2.      order NOAA to produce, by a date certain, any and all nonexempt records

              responsive to Democracy Forward’s FOIA request and a Vaughn index of any

              responsive records withheld under a claim of exemption;

      3.      enjoin NOAA from continuing to withhold any and all nonexempt records

              responsive to Democracy Forward’s FOIA request;

      4.      award Democracy Forward its attorneys’ fees and other litigation costs

              reasonably incurred in this action pursuant to 5 U.S.C. § 552(a)(4)(E); and

      5.      grant any other relief this Court deems appropriate.




                                               5
     Case 1:19-cv-02751-RC Document 1 Filed 09/16/19 Page 6 of 6




Dated: September 16, 2019             Respectfully submitted,

                                      /s/ Javier M. Guzman
                                      Javier M. Guzman (D.C. Bar No. 462679)
                                      Michael C. Martinez*
                                      Democracy Forward Foundation
                                      P.O. Box 34553
                                      Washington, DC 20043
                                      (202) 448-9090
                                      jguzman@democracyforward.org
                                      mmartinez@democracyforward.org

                                      Attorneys for Plaintiff

                                      * Pro Hac Vice application forthcoming




                                  6
